Exhibit 10.1


IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION


IN RE:
§
   
§
 
BLAST ENERGY SERVICES, INC.
§
CASE NO. 07-30424-H4-11
 
§
 
EAGLE DOMESTIC DRILLING
§
CASE NO. 07-30426-H4-11
OPERATIONS LLC
§
   
§
Jointly Administered Under
DEBTORS
§
Case No. 07-30424-H4-11
 
§
 



AGREED ORDER GRANTING CONTINUANCE OF CONFIRMATION HEARING


CAME ON for hearing confirmation of the First Amended Joint Plan of
Reorganization of Blast Energy Services, Inc., Debtor and Eagle Domestic
Drilling Operations LLC, Debtor (collectively, the “Debtors”) filed on September
11, 2007 [Docket No. 673] and Corrections and Technical Amendments to First
Amended Joint Plan of Reorganization of Blast Energy Services, Inc., Debtor and
Eagle Domestic Drilling Operations LLC, Debtor filed on October 10, 2007 [Docket
No. 700] (collectively, the “Plan”)1.  Counsel for the Debtors, the Official
Committee of Unsecured Creditors (the “Committee”), Laurus Master Fund, Ltd.
(“Laurus”) and Eric McAfee, on behalf of Berg McAfee Companies, LLC have agreed
to continue the hearing on confirmation of the Plan to January 30, 2008, at 9:00
a.m.  Upon consideration of the agreement of the undersigned counsel and
parties, the Court finds that the continuance should be granted.  It is
therefore
 
ORDERED that the hearing on confirmation of the Plan is continued to January 30,
2008, at 9:00 a.m. conditioned upon the following:
 
1.           The Plan shall be amended (as amended, the “Modified Plan”) by the
Debtors by Monday, December 3, 2007, to provide the following:
 
(a)           Classes 5, 6, 7 and 8 shall receive Cash on the Effective Date
equal to 100% of their respective Allowed Claims;

--------------------------------------------------------------------------------

1 Any term not defined herein shall be as defined in the Plan.
 
 
 

--------------------------------------------------------------------------------

 
(b)           all current and future DIP loans made to the Debtors by Berg
McAfee or any affiliate or party related thereto (collectively, “BMC”) shall be
paid in full by converting the outstanding balance of such loans(s) as of the
Effective Date into shares of Reorganized Blast Common Stock at the rate of
$0.20 per share; and
 
(c)           the subscription amount of the Convertible Preferred Stock shall
be increased to $4,000,000, all other provisions of the Convertible Preferred
Stock as set forth in the Plan shall remain unchanged.
 
To the extent not modified herein all other provisions of the Plan remain
applicable, including without limitation the requirement that the Plan Documents
shall be in form and content acceptable to the Creditors Committee.
 
2.           Berg McAfee Companies, LLC shall provide an irrevocable Agreement
Regarding Purchase and Sale of Preferred Equity (the “Agreement”) in the
principal amount of up to $4.0 million due and payable on or before January
25,  2008 which obligates their purchase of any Convertible Preferred Stock in
the amount of any shortfall in receipt of subscription payments for the
Convertible Preferred Stock such that the Debtors shall have $4,000,000 in cash
by close of business on January 25, 2008.  The Agreement shall be subject to
Texas law and the exclusive jurisdiction of the US Bankruptcy Court for the
Southern District of Texas Houston Division.  A copy of the executed Agreement
is attached hereto and made a part hereof.
 
3.           All Claims of BMC, including all unsecured claims and claims
arising from all DIP loans, shall hereby be deemed subordinated to payment in
full of all unsecured creditors of the Debtors; provided, however, subject to
the Modified Plan being confirmed on January 30, 2008, and the Effective Date
having occurred, the claims of BMC shall be treated as provided in the Modified
Plan.
 
4.           All unsecured claims of the Debtors’ directors shall hereby be
deemed subordinated to payment in full of all unsecured creditors; provided,
however, subject to the Modified Plan being confirmed on January 30, 2008, and
the Effective Date having occurred, the claims of the directors shall be treated
as provided in Class 12 of the Modified Plan.
 
5.           BMC shall provide the Debtors up to $300,000 in additional DIP
loans; $200,000 of which shall be payable to the Debtors by 5 p.m. central on
December 4, 2007.  The provisions of paragraphs 1(b) and 3 shall be applicable
to such $300,000 in additional DIP loans.   The Debtors agree to pay the
aggregate amount of $250,000 on or before close of business on December 14, 2007
to Debtors’ bankruptcy counsel and the Committee’s professionals on a pro rata
basis based on the proportion that a professional’s unpaid fees and expenses
reported to the Debtors from the Petition Date thru the period ending October
31, 2007 bears to the aggregate of all unpaid fees and expenses of such
professionals through that date or as otherwise agreed between the
professionals.
 
6.           Within 24 hours of the Debtors’ receipt, the Debtors shall provide
counsel to the Committee copies of executed subscription agreements and any
evidence of receipt of funding.
 
7.           The provisions of any DIP order or order confirming any plan that
is entered shall be subject to the provisions of this order which shall not be
superseded without agreement of the Debtors and the Committee.  The terms of
this order are applicable to any trustee that subsequently becomes appointed or
upon conversion of one of more of these cases to chapter 7.
 
8.           All objections of any party, including Laurus, to the Plan and any
objections to the Modified Plan are not waived and are preserved.
 


 
 

--------------------------------------------------------------------------------

 
 


DATE: 11/28/2007
/s/Jeff Bohm                                                     
 
HONORABLE JEFF BOHM
 
UNITED STATES BANKRUPTCY JUDGE



AGREED AS TO FORM AND SUBSTANCE:


Counsel to the Debtors




By: /s/ H. Rey
Stroube                                                                
H. Rey Stroube, III
18510 Kingsland Blvd.
Houston, TX  77094
281-599-3011






By: /s/Eric A.
McAfee                                                                
Eric A. McAfee, President,
Berg McAfee Companies, LLC






AKIN GUMP STRAUSS HAUER & FELD LLP
Co-Counsel to the Committee




By: /s/S. Margie
Venus                                                                
S. Margie Venus
1111 Louisiana, 44th Floor
Houston, TX  77002
713-220-5800




 
 

--------------------------------------------------------------------------------

 


AGREEMENT TO CAUSE DEBTORS’ CONVERTIBLE PREFERRED STOCK TO BE PURCHASED AND TO
PERSONALLY PURCHASE ANY UNPURCHASED DEBTORS’ CONVERTIBLE PREFERRED STOCK OR BE
PERSONALLY LIABLE
 
Agreement dated as of November 28, 2007 (this “Agreement”), by Blast Energy
Services, Inc. and Eagle Domestic Drilling Operations LLC (collectively the
“Debtors”) and Berg McAfee Companies, LLC (“Berg LLC”), in connection with the
First Amended Joint Plan of Reorganization of Blast Energy Services, Inc.,
Debtor, and Eagle Domestic Drilling Operations LLC, Debtor, filed on September
11, 2007 [Case No. 07-30424, Docket No. 673] and Corrections and Technical
Amendments to First Amended Joint Plan of Reorganization of Blast Energy
Services, Inc., Debtor, and Eagle Domestic Drilling Operations LLC, Debtor,
filed on October 10, 2007 [Case No. 07-30424, Docket No. 700] (collectively, the
“Plan”), as the same shall be amended to provide for the sale of preferred
equity for net proceeds of FOUR MILLION AND NO/100 DOLLARS ($4,000,000.00), as
set out below, for the benefit of the Debtors.
 
WHEREAS, the Debtors proposed the Plan.
 
WHEREAS, Berg LLC will derive substantial direct and indirect benefits from the
issuance and sale of the Convertible Preferred Stock.
 
WHEREAS, on or before Monday, December 5, 2007, Debtors will amend the Plan to
increase the Subscription Amount to FOUR MILLION AND NO/100
DOLLARS ($4,000,000.00).
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Berg LLC hereby agrees as set forth below.
 
 
Section 1.
Defined Terms.

 
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Plan.
 
 
Section 2.
Covenants Respecting Preferred Equity of Debtors.

 
First Covenant.  Berg LLC promises to cause Debtors to comply with Section 8.1
of the Plan to have the sum of FOUR MILLION AND NO/100 DOLLARS ($4,000,000.00)
of net proceeds (“Net Proceeds”) from the sale of Cumulative Convertible
Preferred Stock (“Preferred Equity”) placed into the Debtor’s Account, Wells
Fargo Bank, Escrow Account # 22594300 (“Debtor’s Account”), on or before January
25, 2008.
 
Second Covenant.  Berg LLC, further promises that if the First Covenant is not
fully complied with, it will personally purchase so much of the Preferred Equity
as is necessary for the Net Proceeds in the aggregate amounts of FOUR MILLION
AND NO/100 DOLLARS ($4,000,000) to have been placed in Debtors’ Account on or
before January 25, 2008.
 
 
Section 3.
Attorney’s Fees and Expenses.

 
If any sum payable under this Agreement is not paid when due and this Agreement
is placed in the hands of an attorney for collection or enforcement of this
Agreement or amounts due under this Agreement are collected through any legal
proceedings, including, but not limited to suit, probate, insolvency or
bankruptcy proceedings, the undersigned agrees to pay all fees and all expenses
of collection and costs of court of the Debtors including, without limitation,
attorney’s fees.
 
 
 

--------------------------------------------------------------------------------

 
 
 
Section 4.
Accrual of Interest.

 
Amounts due under this Agreement and not paid when due shall bear interest at
eight-percent (8%) per annum from the date when due through but not excluding
the date of payment.
 
 
Section 5.
Service of Process.

 
All communications and notices hereunder shall be in writing and given as
provided under the Bankruptcy rules of the Southern District of Texas Houston
Division, or in the alternative under the Texas Rules of Civil Procedure or the
Federal Rules of Civil Procedure, as applicable.  Berg LLC acknowledges and
agrees that all communications and notices hereunder to it shall be at the
address specified by it herein.  The Debtors acknowledge and agree that all
communications and notices hereunder to them shall be at the address or
addresses specified by them under the Plan.
 
 
Section 6.
Governing Law and Consent to Jurisdiction.

 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Texas (without regard to principles of choice of
law).  The parties consent and agree that the Bankruptcy Court for the Southern
District of Texas Houston Division (the “Bankruptcy Court”) shall have exclusive
jurisdiction to hear and determine, while the bankruptcy cases of the Debtors
are still pending, any claims and disputes pertaining to this Agreement or any
matter arising out of or related to this Agreement.  To the extent the
Bankruptcy Court declines to exercise such jurisdiction or no longer has such
jurisdiction, the parties consent and agree that any state or federal court
located in the County of Harris, State of Texas shall have exclusive
jurisdiction to hear and determine any claims and disputes between the parties
pertaining to this Agreement or any matter arising out of or related to this
Agreement.
 


 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first above written.
 

 
Berg McAfee Companies, LLC
By:/s/Eric A. McAfee                                           
                                                                
      Name:  Eric McAfee, President, on behalf of
                  Berg McAfee Companies, LLC
 
      Address: 10600 N. DeAnza Blvd.
                     Suite 250
                     Cupertino, California 95014
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 